                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RONALD M. VAN PELT,                          )
                                              )
                        Plaintiff,            )
                                              )
 vs.                                          )   Case No. 3:18-CV-423-MAB
                                              )
 JEREMY KRANAWETTER,                          )
                                              )
                        Defendant.            )


                             MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       This matter is before the Court on the motion for summary judgment on the issue

of exhaustion filed by Defendant Jeremy Kranawetter (Doc. 45). The Court held an

evidentiary hearing on the motion pursuant to Pavey v. Conley, 544 F.3d 739, 742 (7th Cir.

2008), on February 14, 2020 (Doc. 62). For the reasons set forth on the record and below,

the motion is denied.

                                      BACKGROUND

       This case was severed from Van Pelt v. John Doe Correctional Officer #1, SDIL Case

No. 17-cv-1226 -RJD on February 16, 2018 (Doc. 1; Doc. 6). It contains the claim designated

as Count 6 in the original case (Doc. 1, Doc. 6), which is a First Amendment claim against

John Doe (Badge # 10789) for depriving Plaintiff of his religious items (prayer rug,

Qur’an, and Kufi) between November 28 and December 28, 2015, while Plaintiff was in

segregation at Menard Correctional Center (Doc. 6).



                                        Page 1 of 9
       The John Doe Defendant was identified as Jeremy Kranawetter in March 2019

(Docs. 25, 26). Defendant Kranawetter appeared in this matter and filed his answer in

July 2019 (Doc. 41). Two months later, he filed a motion for summary judgment, arguing

that Plaintiff failed to exhaust his administrative remedies as to them prior to filing suit

(Doc. 45). Plaintiff filed a response on October 28, 2019 (Doc. 51). Defendant did not file

a reply. An evidentiary hearing, pursuant to Pavey v. Conley, 544 F.3d 739 (7th Cir. 2008),

was held on February 14, 2020 (Doc. 62). Plaintiff is the only witness who testified at the

hearing.

                                    LEGAL STANDARDS

Summary Judgment

       Summary judgment is proper if there is no genuine issue as to any material fact

and the movant is entitled to judgment as a matter of law. FED. R. CIV. P. 56(a). The

moving party bears the initial burden of demonstrating the lack of any genuine issue of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once a properly supported

motion for summary judgment is made, the adverse party must set forth specific facts

showing there is a genuine issue. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).

A genuine issue of material fact exists when “the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Estate of Simpson v. Gorbett, 863 F.3d 740,

745 (7th Cir. 2017) (quoting Anderson, 477 U.S. at 248). In determining a summary

judgment motion, the Court views the facts in the light most favorable to, and draws all

reasonable inferences in favor of, the nonmoving party. Apex Digital, Inc. v. Sears, Roebuck

& Co., 735 F.3d 962, 965 (7th Cir. 2013) (citation omitted).
                                         Page 2 of 9
       Normally, the court cannot resolve factual disputes on a motion for summary

judgment; they must be decided by a jury. E.g., Roberts v. Neal, 745 F.3d 232, 234 (7th Cir.

2014) (“[A] trial is the standard means of resolving factual disputes . . . .”) The opposite

is true, however, when the motion for summary judgment pertains to a prisoner’s failure

to exhaust. The Seventh Circuit has instructed courts to conduct an evidentiary hearing

in order to resolve contested issues of fact regarding a prisoner’s purported failure to

exhaust. Wagoner v. Lemmon, 778 F.3d 586, 590 (7th Cir. 2015) (citing Pavey v. Conley, 544

F.3d 739 (7th Cir. 2008)). Accord Roberts, 745 F.3d at 234.

Exhaustion

       The Prison Litigation Reform Act provides that a prisoner may not bring a lawsuit

about prison conditions unless and until he has exhausted all available administrative

remedies. 42 U.S.C. § 1997e(a); Pavey v. Conley, 663 F.3d 899, 903 (7th Cir. 2011)). The

purpose of the exhaustion requirement is to “alert prison officials to perceived problems

and to enable them to take corrective action without first incurring the hassle and expense

of litigation.” Cannon v. Washington, 418 F.3d 714, 719 (7th Cir. 2005) (per curiam)

(citations omitted). See also Maddox v. Love, 655 F.3d 709, 721 (7th Cir. 2011) (quoting Jones

v. Bock, 549 U.S. 199, 219 (2007)). In order for a prisoner to properly exhaust his or her

administrative remedies, the prisoner must “file complaints and appeals in the place, and

at the time, the prison’s administrative rules require.” Pozo v. McCaughtry, 286 F.3d 1022,

1025 (7th Cir. 2002); see also Woodford v. Ngo, 548 U.S. 81, 90 (2006). Exhaustion is an

affirmative defense, which the defendants bear the burden of proving. Pavey, 663 F.3d at

903 (citations omitted).
                                         Page 3 of 9
        As an inmate in the IDOC, Plaintiff was required to follow the grievance process

outlined in the Illinois Administrative Code to exhaust his claims. 20 ILL. ADMIN. CODE §

504.800, et seq. (2003).1 For non-emergency grievances, the IDOC has a three-step process

that prisoners are required to follow in order to exhaust administrative remedies. At step

one, the prisoner must first attempt to resolve the dispute through his or

her grievance counselor. Id. at § 504.810; Wilborn v. Ealey, 881 F.3d 998, 1004 (7th Cir.

2018). If the counselor is unable to resolve the grievance, the inmate must submit a written

grievance to the grievance officer within 60 days of the incident. 20 ILL. ADMIN. CODE §

504.810 (2003); Wilborn, 881 F.3d at 1004. The Grievance Officer then considers the

grievance and reports his or her findings and recommendations in writing to the Warden,

who then issues a written decision “within 2 months after receipt of the written grievance,

where reasonably feasible under the circumstances.” 20 ILL. ADMIN. CODE § 504.830

(2003). After receiving the warden’s decision, the prisoner has thirty days to appeal to

the ARB. Id. at § 504.850. The ARB submits a written report of its findings and

recommendations to the Director, who then makes a final determination “within 6

months after receipt of the appealed grievance, where reasonably feasible under the

circumstances.” Id. at § 504.850. Administrative remedies are usually deemed fully




1 Illinois amended its grievance procedures, effective April 2017. See 41 Ill. Reg. 3909–10 (March 31, 2017)
(amending 20 Ill. Admin. Code § 504.810). However, the grievances at issue here were written in 2015–
2016, well before the amended grievance procedures took effect. Consequently, the previous version of the
grievance procedures—the April 2003 version—applies here. See 27 Ill. Reg. 6285–86 (April 11, 2003)
(promulgating the version of 20 Ill. Admin. Code § 504.810 in effect from April 2003 through April 2017).
That is the version cited and referred to throughout this Order.

                                               Page 4 of 9
exhausted after the prisoner receives a copy of the ARB's decision at step three.

       Though the Seventh Circuit requires strict adherence to the exhaustion

requirement, Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006), an inmate is required to

exhaust only those administrative remedies that are available to him. 42 U.S.C. § 1997e(a).

Administrative remedies become “unavailable” to prisoners primarily when prison

officials fail to respond to a properly filed grievance or when prison officials’ “affirmative

misconduct” thwarts a prisoner from exhausting. E.g., Lewis v. Washington, 300 F.3d 829,

833 (7th Cir. 2002); Dole, 438 F.3d at 809.

                                  FACTUAL BACKGROUND

       Plaintiff was placed in segregation on November 28, 2015 and released on

December 28, 2015 (Doc. 2). He claims to have encountered a multitude of problems while

in segregation, (Doc. 2), including being denied his prayer rug, Qur’an, and Kufi, which

is the subject of this lawsuit. The grievance records submitted by Defendant show that

there is one grievance related to the denial of religious items (see Doc. 46-1). That

grievance was dated December 15, 2015 (Id. at pp. 25–27). In this grievance, Plaintiff states

he received his personal property in segregation on December 15th, but he did not receive

his prayer rug even though it was on the inventory list. The correctional officer told

Plaintiff he would return with the prayer rug in a few minutes, but he never came back.

Plaintiff inquired about his prayer rug everyday but did not receive it until December 27,

2015, one day before being released from segregation. Even though the grievance was

dated December 15, 2015, Plaintiff did not sign it until January 17, 2016 (see id. at p. 26;

Doc. 51, p. 1).
                                          Page 5 of 9
        According to Defendant, Plaintiff sent the grievance directly to the ARB, where it

was received on June 8, 2016 (Doc. 46, p. 3; Doc. 46-1, p. 25). The ARB responded on July

9, 2016, indicating that the grievance was being returned because it was not submitted in

the timeframe outlined in Department Rule 504 (Doc. 46-1, p. 25).2

        In response to Defendant’s motion, Plaintiff told a different story. He asserted that

he submitted the grievance “in the counselors box” on the same day he signed it: January

17, 2016, but never got a response (Doc. 51, p. 1). In fact, Plaintiff claimed he submitted

eight grievances on or around January 17, 2016 but only six came back from his counselor

(Doc. 51, p. 2). Plaintiff told a similar story in an affidavit dated May 26, 2016 that he

attached to the complaint in this matter (Doc. 2-1, p. 28). He stated in the affidavit that he

submitted six grievances “in the Menard Correctional Center counselor institutional mail

box” on January 20, 2016, but only got responses to four of them (Id.).3 In particular, he



2 The ARB’s response also indicated a second reason for returning the grievance: personal property issues
have to be reviewed first at the prison (Doc. 46-1, p. 25). Defendant, however, indicates that “[s]ince this
was a personal property issues [sic] Plaintiff was allowed to send his grievance straight to the ARB.” (Doc.
46, p. 3). Defendant does not, however, cite to any legal authority to support his statement (see id.), and in
fact, his statement is directly contradicted by the relevant regulation, which provides:
          Offenders shall submit grievances directly to the Administrative Review Board when
          grieving:
          1) Decisions regarding protective custody placement, including continued placement in or
          release from protective custody.
          2) Decisions regarding the involuntary administration of psychotropic medication.
          3) Decisions regarding disciplinary proceedings that were made at a facility other than the
          facility where the offender is currently assigned.
          4) Other issues except personal property issues that pertain to a facility other than the
          facility where the offender is currently assigned.
20 ILL. ADMIN. CODE § 504.870(a) (2003).

3 The Court finds the slight discrepancies in Plaintiff’s story regarding the number of grievances he
submitted and the date on which he submitted them are inconsequential in this instance because, by and
large, Plaintiff’s story has remained the same: he submitted multiple grievances at Menard on or around
the same time in mid-January 2016 related to his time in segregation, and he did not receive responses to
two of them.
                                                Page 6 of 9
did not get responses to the grievance regarding his prayer rug—which is the grievance

at issue—or his grievance regarding his lack of access to his legal papers while in

segregation (see Doc. 46-1, pp. 22–27).

       According to Plaintiff, he did not receive the counselor’s four responses until May

17, 2016, after he had been transferred to Pinckneyville (Doc. 51, p. 2). Since he was

already at a different institution, he could not submit them to the grievance officer (Doc.

2-1, p. 28). So he sent all six of his grievances—the four that were responded to and the

two that weren’t—along with the affidavit explaining the situation to the ARB, where the

documents were received on June 8, 2016 (Doc. 46-1, pp. 17–33). The ARB responded to

all six grievances on July 9, 2016, stating they were being returned because they were not

submitted in the timeframe outlined in Department Rule 504 (Id.).

       At the Pavey hearing, counsel for the Defendant only questioned Plaintiff about his

grievance concerning his legal property, which is unrelated to Plaintiff’s claim in this

lawsuit. She did not question him about the grievance concerning the prayer rug.

Furthermore, when asked if he submitted the grievance directly to the ARB, Plaintiff

answered “No, that’s not correct.” Defense counsel did not, however, ask any follow-up

questions as to why that was not correct or ask Plaintiff for his version of events.

       When it was Plaintiff’s turn to tell his story, he indicated that he submitted the

grievance about the prayer rug on the date he signed it by placing it in the institutional

grievance box. He could not recall whether or not he received a response from his

counselor to this particular grievance. He once again stated that he submitted a number

of grievances and only got responses to some of them while others “mysteriously came
                                          Page 7 of 9
up missing.” He just was not able to recall which grievances went missing. 4 For the

responses that he did receive, he testified that he did not get them until April 27, 2016,

after he had been transferred to Pinckneyville. He then submitted them to the ARB, who

returned them for being untimely. Defense counsel did not conduct a redirect

examination of Plaintiff after he testified.

                                            DISCUSSION

        It is undisputed that there is only one grievance relevant to this lawsuit. This

grievance was dated December 15, 2015 and signed by Plaintiff on January 17, 2016.

According to Plaintiff, he submitted the grievance to his counselor in January 2016 but

never received a response. His story has remained consistent throughout the course of

this lawsuit (see Docs. 2, 51), and has gone completely unacknowledged and

unchallenged by the Defendant. Indeed, Defendant offered no evidence, asked no

questions, and made no written or oral arguments to contradict or poke holes in Plaintiff’s

story. Given Plaintiff’s uncontroverted testimony, the Court finds his story credible that

he submitted the grievance in January 2016 within the requisite 60-day time period but

never received a response from his counselor. The failure to respond to Plaintiff’s

grievance rendered the administrative grievance process unavailable to him and he is

therefore deemed to have exhausted his administrative remedies. Dole v. Chandler, 438




4The Court notes that Plaintiff appeared at the hearing by video from Pinckneyville Correctional Center.
He did not have any papers with him during the hearing.

                                              Page 8 of 9
F.3d 804, 809 (7th Cir. 2006); Lewis v. Washington, 300 F.3d 829, 833 (7th Cir. 2002). The

motion for summary judgment is denied.

                                       CONCLUSION

       The motion for summary judgment on the issue of exhaustion filed by Defendant

Jeremy Kranawetter (Doc. 45) is DENIED.

       The stay on merits-based discovery (see Doc. 14, 49) is LIFTED. The deadline for

discovery is RESET to August 14, 2020. The deadline for dispositive motions is RESET

to September 14, 2020. All other instructions and guidelines regarding discovery that

were set forth in the original scheduling order remain in effect (Doc. 14). The Court will

set a status conference following a ruling on dispositive motions to select a firm trial date,

if necessary.

       The Clerk of Court is DIRECTED to mail Plaintiff a copy of the original scheduling

order (Doc. 14).



       IT IS SO ORDERED.

       DATED: February 18, 2020
                                                  s/ Mark A. Beatty
                                                  MARK A. BEATTY
                                                  United States Magistrate Judge




                                         Page 9 of 9
